OPINION ON REHEARING
                      UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JEFFREY DWAYNE ROGERS,                
              Petitioner-Appellant,
                 v.
MARTIN MCDADE, Superintendent;                  No. 00-7823
NORTH CAROLINA DEPARTMENT OF
CORRECTION,
            Respondents-Appellees.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
             Graham C. Mullen, Chief District Judge.
                        (CA-96-15-4-MU)

                  Submitted: September 28, 2001

                      Decided: April 3, 2002

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey Dwayne Rogers, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CARO-
LINA, Raleigh, North Carolina, for Appellees.
2                         ROGERS v. MCDADE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jeffrey Dwayne Rogers seeks to appeal the district court’s order
granting summary judgment to Respondents and denying his petition
under 28 U.S.C. § 2254 (West 1994) (current version at 28 U.S.C.A.
§ 2254 (West 1994 & Supp. 2001). We grant Respondents’ petition
for rehearing but deny rehearing en banc. Upon our review, we find
insufficient evidence that the State’s factfinding was deficient in some
significant respect. See Fitzgerald v. Greene, 150 F.3d 357, 369 (4th
Cir. 1998). Accordingly, we affirm based on the reasoning of the dis-
trict court. Rogers v. McDade, No. CA-96-15-4-MU (W.D.N.C. filed
Nov. 27, 2000; entered Nov. 30, 2000); see North Carolina v. Rogers,
File No. 93 CRS 7128, 7129 (Sup. Ct. Wilkes County June 12, 1995).

   We note that the district court granted Rogers’ request for a certifi-
cate of appealability. However, such a certificate is not necessary
because this § 2254 petition was filed prior to the enactment of the
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.
104-132, 110 Stat. 1214. See Lindh v. Murphy, 521 U.S. 320, 336
(1997); Mueller v. Angelone, 181 F.3d 557, 565-66, (4th Cir.), cert.
denied, 527 U.S. 1065 (1999). To the extent it is necessary, we grant
a certificate of probable cause. See 28 U.S.C. § 2253 (1994). We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED